HOUGH, Circuit Judge
(after stating the facts as above). [1] The evidence is plain that the prime object of the plaintiff’s tire is not to please the eye, but to accomplish physical or mechanical desire, viz. to prevent skidding. The question that any instructed person would ask on examining the Johnson tire is not, “How does it look?” but “What will it do?” Rowe v. Blodgett, 112 Fed. 61, 50 C. C. A. 120. Nor is it doubtful that the purpose next in importance is to identify plaintiff’s anti-skidding device, and thereby in effect operate as a trade-mark; a purpose for which the patent law cannot be used, as was also held in the case just cited.
[2] It has been well said that there are some “articles of manufacture * * * incapable of being the subjects of design patents, for want of reason to suppose that their appearance can ever really matter to anybody” (Foster v. Tilden, etc., Co., 200 Fed. 56, 118 C. C. A. 284), and the tread of a motor tire intended for the hard usage of roads, and contact with every species of dirt, comes very close to the class referred to.
[3] Yet it is not necessarily a fatal objection to a patent of this class that the design itself is exhibited upon a mechanical product devoted to utilitarian purposes, provided that the design per se is (inter alia) the result of invention. Dietz v. Burr, 243 Fed. 594, 156 C. C. A. 290. But the invention must relate to the design and be distinguishable from that which contrived the mechanical product for commercial purposes.
[4, 5] It is not denied that the prior art contains examples of non-skidding tires fully revealing the circumferential central ridge of plaintiff combined with bisected raised crosses (Whitlock, 1,013,085; Wittenberg, 1,069,365); but it is said truly that the design must be looked at as a whole, and both invention and infringement be decided by considering the entity and not dissecting it for purposes of hostile criticism. But when a design patent (like any other) shows but small difference from the efforts of earlier inventors it must be accorded a narrow scope. Weisgerber v. Clowney (C. C.) 131 Fed. 477.
Whether adding squares or diamonds to that which the central ridge bisected amounted to invention, or whether a tire is so utilitarian as *939not to offer fit subject-matter for a design patent, are questions as to which the evidence is so limited, that we forbear opinion, and will for argument’s sake assume the affirmative with appellant.
[6] But the result below must be affirmed, on the ground that this patent is a plain effort to secure, under the guise of a design, a monopoly of the mechanical excellences thought to inhere in the peculiar arrangement of ridges and hollows resulting from the revealed combination of strap, crosses, and squares.
Put in another way, the only purpose of this design patent is to secure in the United States the right of preventing others from making tires like those patented in England by a mechanical patent. This cannot be done, and the effort invalidates the patent. Royal, etc., Co. v. Art Metal Works, 130 Fed. 778, 66 C. C. A. 88.
The foregoing renders it unnecessary to express opinion as to infringement; i. e., similarity.
Decree affirmed, with costs.

<@=s>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes